United States Court of Appeals
                                                           Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS    F I L E D
                       FOR THE FIFTH CIRCUIT            January 25, 2007

                       ----------------------       Charles R. Fulbruge III
                                                            Clerk
                            No. 06-10859
                          Summary Calendar

                      -----------------------


MARGIE GUERRERO

                     Plaintiff - Appellant

     v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                     Defendant - Appellee

          ------------------------------------------------

          Appeal from the United States District Court for
              the Northern District of Texas, Amarillo
                          (No. 2:03-CV-165)

          ------------------------------------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Margie Guerrero appeals the denial of her claim for Social

Security disability benefits. For the following reasons, we AFFIRM

the judgment of the district court.

     Guerrero filed her claim for benefits on November 17, 2000,

alleging that chronic pain caused by, among other things, psoriatic


     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                 1
arthritis    and   fibromyalgia     prevented    her    from   working.       An

Administrative Law Judge (“ALJ”) heard evidence, after which he

issued   his     decision   that    although     Guerrero      suffered   from

impairments that caused her pain, she was not disabled within the

meaning of the relevant regulations and retained residual function

capacity sufficient to work as a secretary.             The Social Security

Appeals Council rejected Guerrero’s appeal.              The district court

adopted the magistrate judge’s report and recommendation, finding

that substantial evidence supported the ALJ’s decision, and entered

judgment for the commissioner.

     Guerrero argues that substantial evidence does not support the

ALJ’s decision. Substantial evidence is “such relevant evidence as

a   reasonable     mind   might    accept   as   adequate      to   support    a

conclusion.”     Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005)

(internal quotation and citation omitted).                In reviewing for

substantial evidence, we do not weigh the evidence or resolve

conflicts.     Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir.

2002).      To find the absence of substantial evidence we must

conclude that there are no credible contrary choices or medical

evidence.    Johnson v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

     We find substantial evidence to support the ALJ’s decision.

The ALJ concluded that Guerrero retained residual function capacity

sufficient to continue work as a secretary.            In so concluding, the

ALJ rejected Guerrero’s testimony regarding the severity of her


                                      2
pain based on Guerrero’s “manner while testifying at the hearing,

the consistency of her testimony with statements on other occasions

in the record, as well as [her] interest, bias, or prejudice

considered in light of all the evidence in this case.”                     We accord

an ALJ’s credibility findings substantial deference.                       James v.

Bowen, 793 F.2d 702, 706 (5th Cir. 1986).                         With respect to

corroboration        of   Guerrero’s       testimony,    the   ALJ    observed   that

although Guerrero asserted drowsiness and lack of concentration as

side effects of her pain medication, Dr. Plata’s May 2, 2002

progress note reflects no side effects of the pain medication and

indicates that “[h]er symptoms seem to be well controlled with the

pain management at this time.”               The ALJ also noted the dearth of

evidence   in    the      medical    records     to     support   a   finding    that

Guerrero’s impairment was as severe as she alleged.                      Dr. Plata’s

progress notes show a consistent level of pain - self-described by

Guerrero as 5 or 6 on a scale of 10 - but one that does not rise to

the level Guerrero asserted when she testified that she spent most

days in bed.      The only exception occurred in November 2001 when a

progress      note    observes      that    after     three    days   without    pain

medication – she ran out – Guerrero rated her pain as 10 out of 10.

Relying on the assessment of the State Agency’s physician, Dr.

Dodd,   the    ALJ    found    that    Guerrero       suffered    some    functional

limitations, but he concluded that Guerrero’s limitations did not

rise to the level she claimed.


                                            3
     Having   found   substantial   evidence   to   support   the   ALJ’s

decision, our inquiry is at an end, and the judgment of the

district court is accordingly

     AFFIRMED.




                                    4